DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 16, 23, 24, 80 and 81 are pending.
	Claims 25, 32-34, 38, 45, 46 and 79 have been cancelled.
	Claims 16 and 23 have been amended.
	Claims 80 and 81 have been added.
	Claims 16, 23, 24, 80 and 81 are examined on the merits with the species, SEQ ID NO: 145.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Objections
Claim Objections
4.	The objection of claim 16 is withdrawn because the claim has been amended to include the full terminology with acronym, NME7-AB, see Amendments to the Claims submitted January 12, 2021. Claim 38 has been cancelled.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
5.	The rejection of claims 16, 23 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating NME7 expressing cancer, does not reasonably provide enablement for preventing or vaccinating against a proliferative disease is withdrawn in light of Applicants’ amendment to claim 16, see Amendment to the Claims submitted January 12, 2021.  Claims 38, 45 and 46 have been cancelled.

6.	The rejection of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of Applicants’ amendment to the claim, see Amendment to the Claims submitted January 12, 2021. Claim 45 has been cancelled.
Claim Rejections - 35 USC § 102
7.	The rejection of claim(s) 16, 23 and 24 under 35 U.S.C. 102(a)(2) as being anticipated by Bancel et al., US 2014/0010861 A1 (effective filing date March 9, 2013) has been withdrawn in light of Applicants’ arguments set forth in the Remarks submitted January 12, 2021, pages 4 and 5.  Claims 38, 45 and 46 have been cancelled.

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 81 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. THIS IS A NEW MATTER REJECTION.
	Applicants have added claim 81 reading on “…administering a mixture of the peptide of SEQ ID NO: 141, SEQ ID NO: 142, SEQ ID NO: 143, SEQ ID NO: 144, and SEQ ID NO: 145”, see Amendment to the Claims submitted January 12, 2021.  Applicants state support for the new claims(80 and 81) is found at pages 4 and 11, as well as “[n]o new matter is added”, see page 3 of the Remarks submitted January 12, 2021, 1st paragraph.  The Examiner does not concur.  Both pages have been reviewed, as well as the entire Specification 
	
10.	The rejection of claims 16, 23, 24 and new claims 80 and 51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained and made. Claims 38, 45 and 46 have been cancelled.
Applicants argue possession is shown “…by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, a formulas that fully set forth the claimed invention”, see Remarks submitted January 12, 2021, page 3, 4th paragraph.  Applicants further assert the additional ways possession can be shown and conclude arguments noting the alleged novelty of their claimed invention, see pages 3 and 4 and Remarks.   Applicants’ points of view and entire specification including figures and examples have been carefully reviewed and considered, but fail to persuade.  

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim language reads methods of treating, preventing and vaccinating an individual comprising administering a peptide that is highly homologous or identical to regions of NME7-AB, wherein the peptide is at least 80% homologous to the peptide of SEQ ID NO: 145.  Accordingly, one of skill in the art cannot ready envisage the identity of the members of the genera.  The written description in this case only sets forth SEQ ID NO: 145 and not variants, mutants and molecules that share less than 100% sequence identity, see page 17, section 0098.  Applicants are not in possession of all proteins that have reduced sequence homology to wild type protein, SEQ ID NO: 145.  
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115).
	Applicants are not required to disclose every species encompassed by a genus.  For example as indicated in The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that “An adequate written description of a DNA...’requires a precise definition, such as by structure, formula, chemical name, or physical properties’, not a mere wish or plan for obtaining the claimed chemical invention”.
Applicants broadly claim methods of treating cancer with a peptide that is highly homologous, identical to regions or 80% homologous to the NME7-AB peptide that is SEQ ID NO: 145.  However, Applicants are not entitled, nor is the specification enabled for the use of all molecules that share reduced sequence identity to SEQ ID NO: 145 peptide. Applicants are only in possession of one species, SEQ ID NO: 145.  Applicants are not permitted to claim all the mutated and variant polypeptides that are encompassed by the claim language of the claims, hence not entitled to the wide breadth of the claims at issue.  Structural features that could distinguish the compounds in the genus from others are excluded and missing from the disclosure, as well as features of the recombinant polypeptide with at least 80% sequence identity to the polypeptide that is SEQ ID NO: 145. 
Furthermore, with the exception of SEQ ID NO: 145, the skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of  Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.
There is insufficient to support the generic claims as provided by the Written
Description Training Materials, Revision 1 published in the March 25, 2008,
Supplementary Examination Guidelines published in the February 9, 2011, Federal
Register 76(27): 7162-7175 and
https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
The full breadth of the claims does not meet the written description provision of
35 U.S.C. 112, first paragraph.

11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the peptide of SEQ ID NO: 141, SEQ ID NO: 142, SEQ ID NO: 143, SEQ ID NO: 144, and SEQ ID NO: 145”.  It is not clear if “the peptide” reads on the elected species and one other peptide or the elected species and the remaining four peptides. It is not clear how many peptides make up the mixture for administration. Accordingly, the metes and bounds cannot be determined.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


02 March 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643